DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s remarks, arguments and amendments filed March 9, 2021. 
3. Please note claims 1-2, 4-10, 12-18 and 20-21 are rejected and pending in which claims 1, 9 and 17 are independent.
Response to Arguments
4. Applicant’s arguments filed March 9, 2021 with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 1-2, 4-5, 7-10, 12-13, 15-18 and 20-21 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Van Hoof et al.: “NATURAL LANGUAGE PROCESSOR EXTENSION TRANSMISSION DATA PROTECTION” (United States Patent Application Publication US 20180075251 A1, published March 15, 2018; and filed September 13, 2016, hereafter “Van Hoof”), in view of 
Kawana: “INFORMATION PROCESSING TERMINAL AND CONTROL METHOD” (United States Patent Application Publication US 20150222712 A1, published August 6, 2015; and filed January 30, 2015), and further in view of 
Kota et al.: “MEDIA ACTION SCRIPT ACCELERATION METHOD” (United States Patent Application Publication US 20100149091 A1, published June 17, 2010; and filed February 14, 2009, hereafter “Kota”).

As per claim 1, Van Hoof teaches a computer-implemented method, comprising: 

determining a likely intent and an entity from the query (See Fig. 4 and [0091], one or more determined intents of the query, wherein the intent set includes the protected data. The protected data may include on or more of a determined intent of the query and an entity of the intent.).
Van Hoof does not explicitly teach selecting, from among multiple mappings of the likely intent to different respective actions for multiple web sites, a mapping of the likely intent to an action for a particular web site open in a web browser used by the user.
However, Kawana teaches selecting, from among multiple mappings of the likely intent to different respective actions for multiple web sites, a mapping of the likely intent to an action for a particular web site open in a web browser used by the user (See [0067], the UA 106 extracts Web Intents whose action and type match the designated Web Intent object from Web Intents registered therein and displays a list thereof, thereby requesting the user to select one. Here the list teaches the multiple mappings and the object reads on the Web entity).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of Kawana with Van Hoof reference because Kawana is dedicated to providing services using Web Intents or other 
Concerning “determining an action and script metadata based on the mapping that was selected and the entity”, as described above, Van Hoof in view of Kawana teaches selecting a web intent action and type matching the web entity based on the mapping list, and the selecting discloses determining the respective web action and web entity.
However, Van Hoof in view of Kawana does not explicitly teach determining the script metadata for the (web intent) action.
On the other hand, as an analogous art on media content management, Kota teaches determining the script metadata (See [0021], converting the attributes, values, bytecodes and descriptions of an action script into actionable instructions. Here converting bytecodes including attributes, the script metadata, of an action script into actionable instructions teaching a determining of the attributes for an embodiment of the converting).

Van Hoof in view of Kawana, and further in view of Kota teaches the following: 
compiling scripts based on the action and the script metadata (See Kota: [0215] and [0230], perform protocol processing, parse an action script and convert the descriptive elements and attributes/data into op codes and control words; and Source code further may be compiled into some form of instructions or object code. Here the parsing and converting in combination also reads on compiling); and
providing the scripts to a web browser for execution (See Kota: [0021] and [0230], converting the attributes, values, bytecodes and descriptions of an action script into actionable instructions; and source code further may be compiled into some form of 

As per claim 2, Van Hoof in view of Kawana, and further in view of Kota teaches the method of claim 1, wherein compiling scripts based on the action and the script metadata comprises: 
identifying multiple scripts that are specified for the action (See Kota: [0148], a common platform for both hardware-level instructions and corresponding data, such that any of these different action scripts may be executed directly at a hardware level. Here the action scripts reads on scripts integrated for an action); and 
replacing parameters indicated in the multiple scripts with corresponding values in the script metadata (See Kota: [0147], there is significant and substantial variation among the data elements, parameters, or variables for each of the scripting language comprising the exemplary action scripts. Variations of parameters teaches replacing).

As per claim 4, Van Hoof in view of Kawana, and further in view of Kota teaches the method of claim 1, wherein determining an action and script metadata based on the likely intent and the entity comprises: 
determining the entity as the script metadata (See Kota: [0004], the graphical objects are specified by such media action. Here the objects are interpreted entities).

As per claim 5, Van Hoof in view of Kawana, and further in view of Kota teaches the method of claim 1, wherein a likely intent and an entity from the query comprises: 
providing the query to a natural language understanding engine (See Van Hoff: [0001], the processing of the queries can include identifying an intent of a received natural language query, as well as possibly one or more entities for the natural language query); and 
receiving an indication of the likely intent and the entity as output from the engine (See Van Hoff: [0001], the processing of the queries can include identifying an intent of a received natural language query, as well as possibly one or more entities for the natural language query).

As per claim 7, Van Hoof in view of Kawana, and further in view of Kota teaches the method of claim 1, wherein obtaining a query from a user comprises: 
receiving a textual input from the user as the query (See Van Hoof: [0033], each client device (210) can produce a natural language input from the user's input, such as voice input, text input).


providing the scripts to a web browser extension that executes the scripts (See Kota: [0145], action scripts are typically interpreted as part of or embedded within another application or program, such as by a media player or virtual machine operating as an application layer or plug-in within a web browser, as illustrated in FIG. 1, and is not directly executed by hardware or a single application).

As per claims 9-10, 12-13 and 15-16, the claims recite a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (See Van Hoof: Fig. 1 and [0018], hardware components may store and/or execute software, the computing environment (100) includes at least one processing unit or processor (110) and memory (120) and the processing unit (110) executes computer-executable instructions and may be a real or a virtual processor) to cause the one or more computers to perform operations comprising the steps of the methods as recited in claims 1-2, 4-5 and 7-8, respectively, and rejected above under 35 U.S.C. § 103 as being unpatentable over Van Hoof in view of Kawana, and further in view of Kota, above.


As per claims 17-18 and 20, the claims recite a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution (See Van Hoof: Fig. 1 and [0018], hardware components may store and/or execute software, the computing environment (100) includes at least one processing unit or processor (110) and memory (120) and the processing unit (110) executes computer-executable instructions and may be a real or a virtual processor), cause the one or more computers to perform operations comprising the steps of the methods as recited in claims 1-2 and 4, respectively, and rejected above under 35 U.S.C. § 103 as being unpatentable over Van Hoof in view of Kawana, and further in view of Kota, above.
Therefore, claims 17-18 and 20 are rejected along the same rationale that rejected claims 1-2 and 4, respectively.

As per claim 21, Van Hoof in view of Kawana, and further in view of Kota teaches the method of claim 1, wherein the mapping that was selected specifies a sequence of actions that include the action, and each of the scripts that is compiled corresponds to a respective action of the sequence of actions (See Kota: [0165], different action scripts 

5.2. Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Van Hoof in view of Kawana, and further in view of Kota, as applied to claims 1-2, 4-5, 7-10, 12-13, 15-18 and 20-21 above and further in view of
Wiegand et al.: “GENERATING QUERY ANSWERS FROM A USER'S HISTORY” (United States Patent US 10515076 B1, ISSUED December 24, 2019; and filed January 31, 2017, hereafter “Wiegand”).

As per claim 6, Van Hoof in view of Kawana, and further in view of Kota does not explicitly teach the method of claim 1, wherein obtaining a query from a user comprises receiving audio data representing and utterance.
On the other hand, as an analogous art on determining and processing query intent, Wiegand teaches receiving audio data representing and utterance (See col. 3, lines 47-48, the client device 110 may transmit audio speech data encoding the utterance.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine teaching of Wiegand with Van Hoof in view 

As per claim 14, the claim recites a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers (See Van Hoof: Fig. 1 and [0018], hardware components may store and/or execute software, the computing environment (100) includes at least one processing unit or processor (110) and memory (120) and the processing unit (110) executes computer-executable instructions and may be a real or a virtual processor) to cause the one or more computers to perform operations comprising the steps of the method as recited in claim 6 and rejected above under 35 U.S.C. § 103 as being unpatentable over Kawana, and further in view of Kota and Wiegand above.

References
6.1. The prior art made of record: 
H. U.S. Patent Application Publication US-20150222712-A1.
 I. U.S. Patent Application Publication US-20100149091-A1.
 J. U.S. Patent Application Publication US-20180075251-A1.
F. U.S. Patent US-10515076-B1.
6.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U.S. Patent Application Publication US-20150039580-A1.
E. U.S. Patent Application Publication US-20130111584-A1.
B. U.S. Patent Application Publication US-20120117058-A1.
C. U.S. Patent Application Publication US-20170255627-A1.
D. U.S. Patent Application Publication US-20200034399-A1.
G. U.S. Patent Application Publication US-20140115485-A1.
Conclusion
7.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
8. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU /Kuen S Lu/
Patent Examiner
 
Art Unit 2156 
April 5, 2021